 ATLANTA PAPER COMPANY125As to objection No. 2: As the Regional Director had decided toconduct the election by mail ballots instead of manually it appearsthat he mailed all parties a letter enclosing an amended notice ofelection, which gave the date the ballots would be opened and counted.The Intervenor concedes that it received the letter but alleges thatthe amended notice was not, as indicated in the letter, enclosed.TheRegional Director reports that his office record indicates that allparties were sent the amended notice.Prior to the election, theIntervenor made no protests or requests for the amended notice andfirst raised the matter in its objections. In view of the foregoing andas all of the employees in the unit cast valid ballots, we find that thealleged failure of the Intervenor to receive a copy of the amendednotice did not affect the voting procedure or prejudice the Intervenorin any manner.Accordingly, in agreement with the Regional Director's recom-mendation we hereby overrule the Intervenor's objection No. 2.As the tally shows that the Petitioner received a majority of thevalid ballots cast, we. shall certify the Petitioner as the collective-bargaining representative of the employees in the appropriate unit.[The Board certified Milk Drivers and Dairy Employees Union,Local 584, IBT, Ind., as the collective-bargaining representative ofthe employees in the unit heretofore found appropriate.]Atlanta Paper Company and Mead Atlanta Paper CompanyandTed MooreandInternational Printing Pressmen and Assist-ants' Union of North America,AFL-CIO.Cases Nos. 10-CA-2895 and 10-CA-2938. July 24, 1958DECISION AND ORDEROn February 12, 1958, Trial Examiner Louis Libbin issued hisIntermediate Report in the above consolidated proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (a) (1) and (3) of theAct, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the Respondent and the Gen-eralCounsel filed exceptions to the Intermediate Report and briefsin support.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.121 NLRB No. 25. 126DECISIONS OF NATIONALLABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered theIntermediate Report,' the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except that the Order hereinshall be directed against Atlanta Paper Company as-well as itsalteregoMead Atlanta Paper Company?ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders that the Respondent Atlanta Paper Companyand Mead Atlanta Paper Company, Atlanta, Georgia, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in and adherence to AtlantaPrinting Specialties and Paper Products Union #527, InternationalPrintingPressmen and Assistants'Union of North America,AFL-CIO, or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees, or in anyother manner- discriminating in regard to their hire or tenure ofemployment, or any term or condition of employment.(b) Interrogating employees concerning their own and otheremployees' union membership, interests, and activities in a mannerconstituting interference, restraint, or coercion in violation of Section8 (a) (1) of the Act.(c)Threatening employees with discharge, the closing of theplant, the withdrawal of existing employee benefits, and any otherreprisals, in the event of continued union activity or the selection ofthe above-named Union, or any other labor organization, as theircollective-bargaining representative.(d)Preparing, distributing, or soliciting employee signatures toform letters revoking the employees' union membership and authoriza-tion for the above-named union or any other union to represent them.(e) In any other manner, interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Atlanta Printing Specialtiesand Paper Products Union #527, International Printing Pressmenand Assistants' Union of North America, AFL-CIO, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in any other concerted activities1We correcta minor error in the Intermediate Report:the name "Knight"is used in-stead of "Jakes" in the last sentence of the next to last paragraph of Section III, B, 1,dealing with union activities of Moore.2Although the Atlanta Paner Company as a Georgia corporation has ceased operations,its liability continues for obligations incurred during its existence, including unfair laborpractices committed by itSee Section 22-1874 of the Code of Georgia Annotated. 'ATLANTA PAPER COMPANY127for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities except to theextent that such right may be affected` by anagreementrequiringmembership in a labor organization as a condition of -employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Ted Moore immediate and full reinstatement to hisformer or to a substantially equivalent position without prejudice tohis seniority or other rights and privileges, and make him wholefor any loss of earnings he may,have suffered by reason of the dis-crimination against him in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll" records, social-security payment records, timecards, personnel records and reports,and allother records necessary to analyze the amount of back pay dueunder the terms of this Order.(c)Post at its plant at Atlanta, Georgia, copies of the notice at-tached hereto marked "Appendix A." a Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, in con-spicuousplaces, including all places where notices to employees arecustomarily posted, and maintained by it for a period of sixty (60)consecutive days.Reasonable steps shall be taken to insure that saidnotices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps havebeentaken in compliance.The complaint herein, insofaras it allegesthat Respondent engagedin unfair labor practices by terminating the 'employment of JohnE. Williams, is hereby dismissed.S In the event that this Order is enforced by a decree of a United States Court of Ap-peals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords, "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in and adherence toAtlanta Printing Specialties and Paper Products Union #527,International Printing Pressmen and Assistants' Union of North 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, AFL-CIO, or any other labor organization of ouremployees, by discharging or refusing to reinstate any of ouremployees, or in any other manner discriminating against themin, regard to their hire or tenure of employment, or any termor condition of employment.WE WILL NOT'interrogate our employees concerning their ownand other employees' union membership, interests, and activitiesin a manner constituting interference, restraint, or coercion inviolation of Section 8'(a), (1) of the Act.WE WILL NOT threaten our employees with discharge, the clos-ing of the plant, the withdrawal of existing employee benefits,or with any other reprisals, in the event of continued unionactivity or the selection of the above-named Union or any otherlabor organization, as their collective-bargaining representative.WE WILL 13OT prepare, distribute, or solicit employee signaturesto, form letters revoking the employees' union membership andauthorization for the above-named Union or any other unionto represent them.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organ-ization, to form labor organizations, to join or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as ' authorizedin Section 8 (a) (3) of the Act.WE WILL offer to Ted Moore immediate and full reinstatementto his former or a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges, andmake him whole for loss of pay suffered as a result of the dis-crimination against him.All our employees are free to become, or to refrain from becoming,members of the above-named Union, or any other labor organization,except to the extent that this right may be affected by an agreementin conformity with Section 8 (a) (3) of the Act.ATLANTA PAPER COMPANY AND MEADATLANTA PAPER COMPANY,Employer.Dated----------------By---=---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. ATLANTA PAPER COMPANY129INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed by Ted Moore, an individual, and by International PrintingPressmen and Assistants' Union of North America, AFL-CIO, the General Counselof the National Labor Relations Board, by the Regional Director for the TenthRegion (Atlanta, Georgia), issued a consolidated complaint, dated August 23,1957, against Atlanta Paper Company, herein called the Respondent.With respectto the unfair labor practices, the complaint, as subsequently amended, alleges that:(1) certain named agents and representatives of the Respondent engaged in specifiedacts of interference, restraint, and coercion; (2) employees Ted Moore and JohnE.Williams were discharged because of their union membership and activities;and (3) by the foregoing conduct, the Respondents engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.In its duly filed answer, as subsequently amended, the Respondent admits the alle-gations pertaining to its operations and the termination of employment of TedMoore and John E. Williams, but denies the commission of any unfair labor practices.Pursuant to due notice, a hearing was held on December 3, 4, 17, and 18, 1957,inclusive, at Atlanta, Georgia.At the opening of the hearing the General Counselmoved to amend the complaint to add Mead Atlanta Paper Company as a Respondent.The parties stipulated concerning the relationship between Atlanta -Paper Companyand Mead Atlanta Paper Company, and that copies of the charges and consolidatedcomplaint had been served upon Mead Atlanta Paper Company.Counsel ofrecord appearing for Mead Atlanta Paper Company, who was also appearing forAtlanta Paper Company, objected to the amendment on the ground that no chargeshad been filed against Mead Atlanta Paper Company and that therefore the issuanceof a complaint against it was barred by Section 10 (b) of the Act.' I granted theGeneral Counsel's motion.Counsel has renewed his objection and has rearguedhis position in his brief. In view of my finding in section I of this Report(infra)thatMead Atlanta Paper Company is thealter egoor a continuation of AtlantaPaper Company, no new charges are required to be filed against Mead AtlantaPaper Company and there is therefore no 10 (b) issue in the case. I accordinglyaffirm my ruling in this respect.During the hearing, Respondent Mead AtlantaPaper Company filed an answer in which it denied the commission of any unfairlabor practices.All parties were represented at the hearing, and afforded full opportunity to beheard, to examine and cross-examine witnesses,to introduce relevant evidence, topresent oral argument at the close of the hearing, and thereafter to file briefs aswell as proposed findings of fact and conclusions of law. Subsequent to the hearing,the General Counsel and the Respondents filed briefs which I have fully considered.Upon the entire record 2 in the case,and from my observation of the witnesses,I make the following:FINDINGS OF FACTI.THE BUSINESS AND RELATIONSHIP OF THE RESPONDENTS-Respondent Atlanta Paper Company is and has been a Georgia corporation, withits principal office and place of business at Atlanta, Georgia, where it engaged in themanufacture and sale of paper products.During the calendar year of 1956, whichperiod is representative of all times material herein, it sold and shipped products,valued in excess of $100,000, directly to customers located outside the State ofGeorgia; during the same period it received materials and supplies, valued in excessof $1,000,000, directly from points outside the State of Georgia.On April 8, 1957, an Ohio corporation was formed under thenameof AtlantaPaper Company.On or about May 6, 1957, Atlanta Paper Company, the Ohiocorporation, acquired and became the transferee of all the assets of Atlanta PaperIThis section provides in pertinent part that "no complaint shall issue based upon anyunfair labor practice occurring more than 6 months prior to the filing of the chargeswith theBoard and the service of a copy thereof upon the person against whom suchcharge is made."aI hereby note and correct the following inconsequential but obvious typographicalerrors in the typewritten transcript of the testimony: On page 47,line 5, "Parott" Iscorrected to read "Totherow" ;on page 318,line 8, "Trial Examiner" is corrected to read"The Witness" ;on page 348,line 10,"1957"is corrected to read "1956."487926--59-vol. 121-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, the Georgia corporation.Thereafter, the Ohio corporation continued,without interruption, the same operations as the Georgia corporation at the sameplace and location with substantially the same employees, supervisors, and officers.The record discloses that there was no interruption nor change in operations andno change in employment conditions or status of employees and supervisors; thattheOhio corporation continued to fulfill orders contracted for by the Georgiacorporation with the same employees who worked under the direction and controlof the same officials and supervisors; and that the employees retained the seniorityacquired while employed by the Georgia corporation for purposes of determiningthe amount of paid vacations, Christmas bonuses, and retirement benefits.OnAugust 1, 1957, the Ohio corporation merely changed its name to Mead AtlantaPaper Company.Upon the above undisputed facts, I find that Respondent Mead Atlanta PaperCompany is but thealter egoor continuation of Respondent Atlanta Paper Company,theGeorgia corporation,3 and that both Respondents are engaged in commercewithin the meaning of the Act for the purposes of the Board's assertion of jurisdictionin this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the record shows, and I find, that International Pressmenand Assistants' Union of North America, AFL-CIO, and Atlanta Printing Specialtiesand Paper Products Union #527, International Printing Pressmen and Assistants'Union of North America, AFL-CIO, herein jointly called the Union, are labororganizations within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Superintendent Buford JakesBuford Jakes is, and at all times material herein was, the night superintendent incharge of plant 1, which contained the departments under Foremen Roy Stone,Tom Watson, James Carver, Clayton Duncan, Russell Trotter, and Edward Deacon.About the middle of March 1957, each foreman instructed a group of his employeesduring working hours to go to Jakes' office where each group, in the presence of itsrespective foreman, was separately addressed by Jakes about the employees organizingin a union.Thus Foreman Stone admitted that he had 7 crews, each consistingof 6 employees; that he had ordered 1 crew at a time to report to Jakes' office duringworking hours; and that he was present in Jakes' office with each crew when Jakesaddressed them with respect to a union. Jakes admitted that during working hoursover a period of 2 nights, he spoke to about 12 separate groups, totaling about 175employees, in the presence of their respective foreman.The testimony is in disputewith respect to some of the statements made by Jakes at these meetings in his office.Ten witnesses testified for the General Counsel about these meetings.Accordingto their composite testimony, the following occurred: Jakes had in his hand a letterfrom a Pulp, Sulphite and Paper Mill Workers' union, addressed to the employees,which he stated had been turned over to him by one of the employees. Jakes statedthat similar letters were mailed to some of the employees and that those who hadnot received one, would probably get one.He read the names on the letterhead andindicated that none were from Atlanta but all were outsiders.He then read theletter and made some comments about its contents.During the course of the meetingJakes stated that: if a union came into the plant, the existing bonuses, paid vacationsand holidays, overtime and rest periods would be cut off; the credit union, where theemployees were able to borrow money without an indorser, would be closed; theCompany would no longer contribute half the amount towards the insurance planbut that the employees would have to pay all of it; if a machine broke down, theCompany would no longer find other work for the employees to enable them tomake a full night but would send them home; the Company would no longer bailan employee out of jail as it had done in the past; and all company accommodationsand favors to the employees, such as a recreation club, loans from the personneloffice, gas coupons to purchase gas at a reduced rate, and grill tokens enabling anemployee to eat at the grill on credit until payday, would be cut out entirely. -Towards the end of the meeting, he told the employees that they had a right tovote for a union if they wanted to but that the employees would be the loser and not3Seeeg, Dickey v. N L R. B,217 F 2d 652, 653 (C A. 6), enforcingin this re-spect 108 NLRB 561, 562 (footnote 1) ;Ozark Hardwood Company,119 NLRB 1130 ATLANTAPAPER'COMPANY131the Company because, before the Company would let a union come in, they wouldclose down.He also asked the employees to bring him any letters that they mightreceive from a union.fakes and Foreman Stone were the only witnesses who testified for the Respondentswith respect to what transpired at these meetings. Jakes admitted discussing thecontents of the letter from the Pulp, Sulphite and Paper Mill Workers' union, whichan employee had turned over to him.He also admitted enumerating to the employeesall the benefits they were then receiving, as detailed in the preceding paragraph.Hetestified that he then asked the employees what more they could ask for, and toldthem that "we know we have these things, as it is; we do not know what we willhave, should the Union come in.We might still have them all; but we don'tknow,.that's a guess." Stone testified that after reviewing the existing employeebenefits, Jakes asked the employees if they thought they would continue to receivethem if a union should come in? Both fakes and Stone denied that Jakes stated atany of the meetings that if a union came in, the Company would take away anyof the benefits.Under all the circumstances, including the demeanor of the witnesses while testisfying and the admissions of Jakes and Stone hereinabove set forth, I credit thetestimony of the General Counsel's witnesses and find that at these meetings Jakesmade the statements attributed to him,as previously set forth.2.Foreman James CarverEmployee Lorene Smallwood testified that in March 1957, her foreman, JamesCarver, called about 20 of the employees on the second shift into Buford Jakes'office during working hours.While Mr. Jakes was talking on the telephone, Carvertold the employees that fakes wanted to know what they thought about the union.Smallwood asked what the initiation fees and dues would be if the union came in.When Carver asked if anyone knew, one employee stated he had to pay a $25 initiationfee and $5 a month dues. Carver told the employees that if the union came into theplant, the existing practice of giving the employees loan vouchers, grill tokens, andbonuses would be "strictly cut out," and that if their machine would break downthey would no longer be permitted to "kill time" until the end of their shift butwould be sent home immediately.About that time, fakes finished his conversation onthe telephone, and told the employees that he "had nothing further to say; Carverhas said it all."About a week after thismeeting,according to the further testimony of Smallwood,Carver approached her while she was working at her machine and asked if she hadreceived any letters from the Union.When she replied in the affirmative, Carverasked if she would bring them in. Smallwood promised to do so and a few dayslater gave him a few letters.On 4 or 5 occasions thereafter, Carver asked Small-wood, while she was working, if she had received any other union letters, and urgedher to bring those in too.Jakes testified that he remembered the occasion when Foreman Carver broughthis crew to his office for one of these meetings but denied that he ever heard Carvertell the employees that the Company would take away bonuses or any other benefits ifthe Union came in.He admitted however that during part of the time that Carverwas talking to the employees, he (lakes) was talking on the telephone in an adjoiningroom.Moreover, Carver did not deny having made the statements and engaged inthe conduct attributed to him by Smallwood.Under all the circumstances, I creditthe testimony of Lorene Smallwood and find that Foreman Carver made the state-ments and engaged in the conduct' hereinabove set forth.3.Foreman Roy StoneRoy Stone was the foreman in the gluing department of plant No. 1. Ted Mooretestified that in the early part of March 1957, his foreman, Roy Stone, accused himof talking about the Union, and that Stone stated that he had heard that employeeRoy Campbell and Ted Moore had been talking about the Union in the smoking area.Moore denied the charge and replied that he had heard nothing about it.AccordingtoMoore's further testimony, about a week before his discharge on March 29, 1957,while Stone was helping him fix the stacker on Moore's machine, Stone again statedthat he had heard that Moore had been in the, restroom passing out union cards.Moore again denied the charge.Employee Thomas Bedwell testified that the next day after the meeting in fakes'office, his foreman, Roy Stone, walked up to his machine while he was at work andasked if Bedwell knew anything about Moore working for the Union. Bedwell re- 132DECISIONS OF NATIONALLABOR RELATIONS BOARDplied in the negtive.Stone then stated that he heard Moore had been passing outunion cards in the restroom and that if he found that out, he was going to fire him.Employee Charles Ray Campbell testified that about a week after the March 15meeting in Jakes' office, his foreman,Roy Stone,asked him if he saw Ted Moorepassing out union cards in the bathroom.When Campbell replied in the negative,Stone stated that word from a different department had reached Stone that Moorewas passing out union cards in the bathroom.Stone also asked if Ed Coffin,anotheroperator on Campbell's shift,had anything to do with the Union"that way."Camp-bell told him, "no sir."Employee Robert Willis,Jr., testified that in the latter part of March 1957, hisforeman,Roy Stone,called him away from his machine to Stone's desk and askedhim if Miss Nancy and Miss Becky, who worked in his crew,had asked Willis anythingabout the Union.When Willis replied in the negative,Stone told him to look himin the eye to see if he was lying, and then told him to go back to work.About April1, according to Willis' further testimony,Stone again called him awayfrom his machine while at work,and asked him if he had joined the Union.Willisreplied that he had not,that "I didn'twant to mess around with that because I wantedto keep my job." Stone told him that the best thing he could do to keep his job wasnot to mess around with it.Willis further testified that about April 10, Stone again called him away whileworking at his machine and asked him if he had joined the Union.When Willisreplied in the' negative, Stone again told him to look him in the eye to see if hewas lying and then told him to go back to work.Employee MahlanAverytestified that early in March 1957 his foreman, RoyStone, approached him while he was working at his machine and asked him if hehad received a letter from the Union.Avery replied that he had not.On twosubsequent occasions,a few days apart,Stone askedAvery thesame questions andreceived the same answer.On the last occasion Stone accusedAvery oflying tohim about not having received a union letter.Avery asked if Stone had evercaught him in a lie before and Stone replied that he had,not.Avery further testified that a few days after the March 15 meeting in Jakes'office, he was working on a machine with employee Walther Pratt and saw Prattgive a union letter to Foreman Stone. Stone then asked Avery for his letter.When Averyreplied that he had not received one, Stone again accused Avery oflying.Foreman Roy Stone admitted that he had heard that a union was organizingduring the month of March 1957.He denied having spoken to Robert Willis inthemanner hereinabove set forth.He did not deny having talked to, nor havingmade the statements attributed to him by, Moore, Bedwell, Campbell,and Avery.Under all the circumstances,I credit the testimony of Moore,Bedwell,Campbell,Willis, Jr., and Avery,and find that Foreman Stone engaged in the conduct andmade the statements hereinabove set forth.4.Foreman Joe MassJoe Mass was the foreman of the cutting department on the second shift in plantNo. 2, in charge of about 35 employees.During working hours in the latter partof February or early part of March 1957,Foreman Mass approached FrancesRiggs, an employee in that department for almost 8 years, and asked if she hadreceived a letter from the Union.Mrs. Riggs stated that she had not.About themiddle of March,Mass spoke to Mrs. Riggs again during working hours, whilethe latter was in the aisle behind her machine.Mrs.Weeks,employed in thesame department for about 10 years, was also present.Mass asked Mrs. Riggsif she had received a letter from the Union.Mrs. Riggs replied in the negative.Mass asked if she was sure,pointing out that Mrs.Riggs was usually in on every-thing that goes on around there and that almost all the old employees had receivedunion letters.Mrs. Riggs replied that as far as she knew, she had not receivedone but that she would check again.Mass then asked Mrs. Weeks if she hadreceived any union letters.Mrs. Weeks replied that she had recently moved, thatshe was still getting her mail at her old address, and that she had not been backto-her old address lately to see about mail.Mass told her to check and that ifshe had received any union letters, she should turn them in to Mr. Brooks' office.He told themto be sure to turn the union letters in to the office because otherwisethey would figure that Mrs. Riggs and Mrs. Weeks had signed union cards andsent them back to the Union.Mrs.Weeks stated that if she had received one,she would sign it and send it back to the union because they had been unsuccessfulin getting a raise for almost a year and maybe the union would help them get araise.Mass pointed out that they were both old hands and that they had been ATLANTA PAPER. COMPANY133there long enough to know better than to sign a union card.He told them thatif the union came into the plant,theywould not get anymore paid holidays,overtime would be cut out, that they would be sent home when work ran outduring their shift instead of continuing the present practice of finding work forthem to get a full night's pay, and that all existing privileges,including the creditunion and rest periods, would be cut out.The foregoing reflects the testimony of Mrs. Riggs and Mrs. Weeks.Massadmitted talking about the Union to Mrs. Riggs and Mrs. Weeks,separately, butdenied talking to them together.He denied telling them that the Company wouldtake away any employee benefits or privileges if the Union came in.He admittedtelling them that if they received a union letter or card,they could turn themin to the office if they wished to do so.He further admitted making the samestatements during the months of March and April to the employees in his depart-ment, in individual conversations.He also stated that he told Mrs. Weeks andMrs. Riggs that they knew what benefits they already had with the Company butthat union shops had their own rules which might result in doing away with someof the benefits.Under all the circumstances,Icredit the testimony of FrancesRiggs and Doris Weeks and find that Foreman Mass engaged in the conduct andmade the statements which they attributed to him, as hereinabove set forth.5.ForemanOllieCanadyHarryJileswas employed as an ink toner on the second and third shifts in plantNo. 1.His foremanon thethird shiftwas Ollie Canady.About theend of March'1957,Jiles asked ForemanCanady duringworking hourswhat he thought aboutthe Union.Canadyreplied thathe hoped itnever came to a secret vote, that hedid not seehow theCompany could help the employees if the Union got in, andthat the Company would take awaythe existing employee benefits,such as thecredit union,the gas coupons,the bonuses,and the loan vouchers,if the Uniongot in.46.ForemanWillard PettyWillard Pettywas the foreman of the corrugated finishing departmentin plantNo. 1.Aboutthe middleof March 1957,the assistant foreman of the departmentcalled about 15 employees into ForemanPetty's office.Pettyurged the employeesnot to jointhe Unionand stated, among other things,that if the employees joinedthe Union,Mr. Harris,Respondents'president,would shut the door as he did oncebefore.The foregoingisbased on the testimonyof Pomp L.Pascall,an employee in thecorrugated department at that time.Petty admitted talking abouttheUnion toall the employees in his department during March andApril,in groups of about 6or 9.He testified that these meetings lasted about 10 or 15 minutes,and that hetold the employeesthat the Companywas already giving them everything anyonecould wantand that hedid not see where a union could help them in any way.Hedenied telling any employeesthat if they_joined theUnion,Mr. Harriswould closethe plant down as he did once before.Under all the circumstances,I credit thetestimonyof employee Pascall and find that Petty made the statements attributedto him.7.Foreman Joe ConnorJoe Connor was the foreman in the cutting department.During the last 2 weeksinMarch 1957,Foreman Connor spoke to a group of 5 employeesduring workinghours.Connorwas the one who started the conversation.Connor told theemployees thatif theUnion got in,the overtimewould be cutout and they wouldbe making less money.He also told them that if the Union got in,the employeeswouldbe sent home as soon as work would run out on their job.The recordshows that the existing practice in such a situation was to find otherwork for theemployees to enable them to finish out their shift.About April12, Connor asked John E. Williams, an employee in his department,if he had the unioncard,that was sent through the mail.Williams replied in thenegative and stated that he would bringit to Connor if thelatter wanted it.Connorsaid,"Okay."However,Williams did not keep his promise in this respect.Connor also spoke to Williams in the personnel office about a week before thelatter's dischargeon April 23, 1957.Connor asked Williams,"ain't you messed4 The findings in this section are based on the undisputed and credible testimony ofHarry Jiles 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDup in the union?"When Williams stated that he did not know anything aboutthe Union, Connor retorted, "Oh, yes, you are." 58.Vice President E. R. BrooksEmployee Charles Ray Campbell had signed an authorization card for theCharging Union to represent him for collective-bargaining purposes.About May13 or 14, 1957, Campbell told Foreman Stone that he would "like to see aboutgetting out of the mess about the union." Stone said he would see what he coulddo about it.The next day, Stone took Campbell to the office of E. R. Brooks,Respondents' vice president.Brooks asked Campbell why he wanted to get outof the Union.Campbell replied that no one liked him -because he was in theUnion and that he "just couldn't do anything right." Brooks said he would fix upa letter and asked if that would be agreeable to Campbell.The latter stated thatitwould.Brooks then told Campbell to return the next day.When Campbellreturned to Brooks' office the following day, Personnel Director Pinkard was alsopresent.Pinkard asked Campbell to read and to copy a letter which the formerhad prepared.When Campbell was -unable to copy it, Pinkard suggested that itwould be easier if he had it typed up for Campbell. Pinkard then left the officeand returned shortly with a typewritten letter.Campbell signed the letter andgave Pinkard 6 cents for postage. Pinkard left the office with the letter which wassubsequently mailed to the Charging Union, with a copy to the Board's RegionalOffice.The letter, which is dated May 16, 1957, states that Campbell was anemployee of Atlanta Paper Company, that he had previously signed a card author-izing theCharging Union to "represent me with my employer," that he was herebyrevoking "said authorization" and was notifying the Charging Union that it wasno longer authorized to represent him "in any manner."On May 20, 1957, all the employees on the second shift in plant No. 2 weredirected by their foreman to shut their machines down and to assemble at theloading platform to go to plant No. 1, located on the same street about a quarterof mile from plant No. 2.When all the employees had assembled at the loadingplatform, Leo Benatar, night shift superintendent of plant No. 2, told those em-ployees who had cars to drive their cars and the others to get rides and to assemblein the lobby in plant No. 1.When all the employees had arrived in the lobby,Benatar directed them to assemble in a meeting room in plant No 1.About 100employees were present in this room.Also present were Vice President Brooks,Personnel Director Pinkard, George Knight, the general superintendent in chargeof all production in plants Nos. 1 and 2, Foremen Mass and Hulsey, and BillCunningham from the personnel office.Vice President Brooks told the employees that many of them were receivingletters from unions which were trying to organize the plants, that he thought theydid not need anyone to tell them how to run their jobs, that he waned to showthem what kind of men were trying to come into the plant to be their leaders, andthat he wanted to show them some slides. Brooks then showed the employees someslides of newspaper clippings which stated that Mr.' Harmon of the Pulp, Sulphiteand Paper Mill Workers' union had been tried for embezzlement and forgery andthat Mr. Bristol of Local 25 of the Charging Union was trying to organize communistgroups.Brooks then told the employees that if any of them had signed unioncards, it would not be held against them.One of the employees in the groupasked how they could go about getting their cards back.Brooks stated that theycould go to Mr. Pinkard in the personnel office and ask him to help them writea letter.The next day when the employees reported for work, stacks of letters appearedat the timeclock,in the smoking areas, and in the restrooms.Some of the letterswere addressed to Mr. Harmon of the Pulp, Sulphite and Paper Mill Workers'union; the others were addressed to Mr. Bristol of the Charging Union.Attachedto the letters were envelopes addressed to the respective unions.Each letter, insubstance, stated that "I (with a blank space for the name of the employee) donot wish to be a member of your union, and I would like to have my card revoked."At the end was a blank line for the signature of the employee.68 The findings in this section are based on the credible testimony of employee John E.WilliamsConnor merely denied that he ever told Williams that if the Union came in,the em"loyees would draw less money than before or that the Company would take awayany of the employee benefits I do not credit Connor's denials0 The findings in this section are based on the undisputed and credible testimony ofemployees Charles Ray Campbell, Thomas Bedwell, Frances Riggs, and Doris Weeks. ATLANTA PAPER COMPANY9.Superintendent Leo Benatar135A few days after the meeting addressed by Mr. Brooks, discussed in the preced-ing section,Frances Riggs, an employee of almost 8 years' standing,was directedduring working hours by her foreman, Joe Mass, to go to Superintendent Benatar'soffice.Benatar asked Mrs. Riggs what she thought of the meeting that had beenheld a few days before, referring to the meeting addressed by Brooks.Mrs. Riggsstated that she did not know anything about the Union and was not interested.Benatar asked if after being with the Company almost 8 years, it did not meanany more to her than that. She stated she did not know anything about it.Hethen asked if she had seen the withdrawal letters, a copy of which he held in hishand.When she answered in the affirmative, he stated that the Company hadprepared the letters, that all the employees had to do was to sign them and sendthem in, and that nobody would know anything about it except those who hadsigned the letters.Foreman Mass was present during this conversation.About the same time, Doris Weeks, an employee of 10 years' standing, was alsodirected during working hours to go to Superintendent Benatar's officeIn thepresence of Foreman Mass, Benatar asked MrsWeeks what she thought aboutthe slides that were shown a few days earlier by Mr. Brooks. She replied that shedid not think much about it.The foregoing is based upon the credible testimony of Frances Riggs and DorisWeeks.Benatar admitted directing Foreman Mass to send these 2 employees tohis office.He testified that he merely asked them if they had any questions aboutthe slides that had been shown, and that they told him they did not.He alsoadmitted that over a period of 4 to 5 days, he had about 30 to 35 employees calledto his office, individually, and questioned each about the slides that had been shown.He also admitted that he discussed the withdrawal letters with about 50 employees,individually,while they were at work, and told them that if they had signed acard and wanted to get out of the Union they could sign one of the letters andsend them in to the Union.10.Foreman Russell TrotterRussell Trotter was Harry Jiles' foreman on the second shift.About a weekafter Jiles' conversation with Foreman Canady, hereinabove set forth, ForemanTrotter told Jiles during working hours that if Jiles wanted to keep his job, hehad better keep his mouth shut about the Union, that the Company would firehalf the employees if it was necessary to do that in order to keep the Union fromorganizing, and that on a prior occasion the Company fired about 250 employeesbecause the Union was trying to organize the employees.7Foreman Trotter admitted that Superintendent Jakes told him one afternoon topick up the form letters for withdrawal from the Union in Jakes' office, to distributethem in the bathrooms, and to tell the employees to take them and sign them inorder to get out of the Union.Trotter did not get these letters but that evening sawthe withdrawal letters already stacked in the bathroom.Trotter further admittedthat he told all 11 employees under his supervision that there were union with-drawal letters in the office, and that if they had signed up for the Union and wantedto release themselves they could go to the office and sign those letters.11.Foreman Roy HulseyRoy Hulsey was the foreman of the folding box department in plant No. 2.OnMay 21, 1957, the day after Vice President Brooks had addressed the entire secondshift of plant No. 2, Foreman Hulsey walked up to employee Thomas Bedwell,while the latter was working at his machine, and said, "Tommie,.we are goingto give everyone a chance to square off with the Union.we will help you getyour card back."When Bedwell stated that he had not signed a card, Hulseyretorted that there was no need of Bedwell standing there and saying that whenHulsey knew different and Bedwell knew different.The foregoing is based on the credible testimony of Bedwell.Hulsey admittedtalking to Bedwell about signing a withdrawal letter from the Union but deniedstating that he knew Bedwell belonged to the Union.Under all the circumstances,I credit Bedwell's testimony and find that Hulsey made the statements attributedto him.4 The findings in this paragraph are based on the credited testimony of Harry Jiles.I do not credit Trotter's denial in this respect. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDHulsey testified that when he came to work, a stack of form withdrawal lettersfrom the Union, which the Company had prepared, was on his desk.He admittedthat he talked to all the employees under his supervision and explained that if theywanted to get out of the Union, all they would have to do was to sign that letter.ConcludingFindingsAll parties stipulated that at all times material herein the following weresupervisors withinthe meaningof the Act: Superintendent Buford Jakes, Superin-tendent Leo Benatar, Vice President, E. R. Brooks, and Foremen James Carver,Roy Stone, Joe Mass, Ollie Canady, Russell Trotter, Roy Hulsey, Willard Petty,and Joe Connor.The complaint alleges that the Respondents, by the conduct ofthe above-named supervisors, interfered with, restrained, and coerced their em-ployees in the exercise of their statutory rights in violation of Section 8 (a) (1) oftheAct.In substance, these allegations fall into the following three categories:(1) threats of reprisals; (2) interrogation; and (3) participation in the preparationand circulation of, and solicitation of employeesignaturesto,union withdrawalletters.1.As to threats of reprisalsSuperintendent Jakes directed separate groups of his employees, totaling 175 innumber, to assemble in his office during working hours over a period of 2 nightsabout the middle of March 1957.During the course of his talk in the presenceof the foreman of the respective group, he enumerated the existing employee bene-fits,privileges, and favors which the employees were receiving from the Companyand stated that these would be withdrawnifa unionbecame their collective-bargaining representative in the plant.At one of these meetings in Jakes' office,Foreman Carver, with Jakes' approval, made similarstatementsto a group of 20employees.ForemanMass told employees Weeks and Riggs during workinghours that if the Union came into the plant,all existingprivilegeswould be cutout, and specifically mentionedsomeof them.Foreman Canady told employeeHarry Jiles during working hours that if the Unioncameinto the plant, the Companywould do away with the existing employee benefits such as the credit union, gascoupons, bonuses, and loan vouchers.Foreman Connor told a group of fiveemployees during working hours that if the Union came in, overtime would be cutout, the employees would make less money, and they would no longer be permittedto finish their shift when work ran out but would be sent home instead.At the groupmeetingsof employees in his office about the middle of March1957, Jakes also told the employees that before the Company would let a unioncome into the plant, they would close down.Foreman Petty told a group of 15employees during working hours about the middle of March 1957 that if they joinedthe Union, President Harris would shut the door like he did before.Foreman Stone told employee Bedwell that if he found out that employee Moorewas passing out union cards, he was going to fire Moore.He also told employeeWillis, Jr., that the best thing he could do to keep his job wasnot to "messaround"with the Union.All three employees worked under the supervision of Stone.Foreman Trotter told employeeJilesduring working hours that he better keep hismouth shut about the Union if he wanted to keep his job, that the Company wouldfire half the employees if it were necessary to do so in order to keep the Unionfrom organizing, and that on a prior occasion the Company fired 250 employeesbecause a union was trying to organize the employees.The foregoing constituted obvious threats of economic reprisals by the Companyif the employees continued their union activity and selected the Union as theircollective-bargaining representative.It is well settled that such threats of economicreprisalsmade during working hours on such a wholesale scale by numerousadmitted supervisors, constitute interference, restraint, and coercion violative oftheAct.Ifind that by the above described conduct of Superintendent Jakes,Foreman Carver, Foreman Mass, Foreman Canady, Foreman Connor, ForemanPetty,Foreman Stone, and Foreman Trotter, the Respondents 8 interfered with,restrained, and coerced the employees in the exercise of their statutory rights inviolation of Section8 (a) (1) ofthe Act."As Mead Atlanta Paper Companyis thealteregoor a mere continuation of AtlantaPaper Company, as previously found, it is equally responsible for the unfair labor prac-tices committed by the latter.See casescited in footnote3, supra.Thecases cited inRespondents' brief do not apply to analter egosituation. ATLANTA PAPER COMPANY1372. InterrogationAt the group meeting of employees in his office about the middle of March, Super-intendent Jakes asked the employees about their views about the Union and whetherthey had received a letter from the Union, urging them to turn over to him any unionletterswhich they had or would receive.Foreman Carver interrogated employeeSmallwood about 4 or 5 times during working hours as to whether she had received aunion letter.Foreman Stone accused employee Moore of talking about the Unionand passing out union cards in the restroom, and asked employee Bedwell if he knewanything about Moore working for the Union. Stone also asked employee Bedwellif he saw Moore passing out cards in the bathroom and if employee Coffin had any-thing to do with the Union "that way"; asked employee Willis, Jr., if Miss Nancy andMiss Becky, 2 employees in his crew, had said anything to Willis about the Union,and accused Willis of lying when the latter answered in the negative; on 2 otheroccasions asked Willis, Jr., if he had joined the Union and accused him of lying whenbe answered in the negative; and on 4 occasions asked employee Avery about hisunion letter and accused him of lying when he stated that he had not received one.These employees all worked under Stone's supervision. Superintendent BenatardirectedMrs.Weeks and Mrs. Riggs to report to his office, individually, duringworking hours, and in the presence of their foreman, Mass, questioned them as tohow they felt about the meeting held a short time previously by Vice President Brooksconcerning the Union.Mrs. Weeks and Mrs. Riggs were known to be two of theoldest employees from the standpoint of service with the Company.Over a periodof 4 to 5 days, Benatar also questioned about 30 to 35 employees, individually, inhis office to ascertain what they thought about the union slides which Vice PresidentBrooks had shown at a previous meeting of employees assembled by the Company.Foreman Mass questioned employees under his supervision, individually, as towhether they had received letters from the Union; urged them to turn such letters into Vice President Brooks; and at the sanie time pointed out to Mrs. Riggs and MrsWeeks that the Company would think that they had signed the accompanying unioncards if they did not turn the union letters in to the office, and reminded them thatthey had been employed long enough to know better than to sign the union cardsForeman Connor asked employee Williams on one occasion if he had received aunion card, and on another occasion, if he was "messed up" in the Union.Connoraccused Williams of lying when he answered in the negative on the latter occasion.The foregoing acts of interrogation by Superintendent Jakes, SuperintendentBenatar. Foreman Carver, Foreman Stone, Foreman Mass, and Foreman Connorall occurred during working hours. It is well settled that interrogation of this type,carried out on such a widespread scale under the circumstances hereinabove de-scribed, reasonably tended to interfere with, restrain, and coerce the employees inthe exercise of their statutory rights, in violation of Section 8 (a) (1) of the Act.Especially is such conduct violative of Section 8 (a) (1) of the Act, when viewedagainst the almost contemporaneous and widespread threats of economic reprisals forcontinued union activity and for selecting the Union as the collective-bargainingrepresentative of the employees .93.Preparation and circulation of, and solicitation of employees' signatures to,union withdrawal lettersAlthough only 2 employees, each on a separate occasion, had asked Vice PresidentBrooks what they had to do to get out of the Union, the Respondents prepared largequantities of form letters, addressed to each of the 2 Unions which were then engagedin a campaign to organize the employees, and stating that the employee, for whosesignature there was a blank line, did not wish to be a member of the Union andwished to have his card revoked.Attached to these form letters was an envelopeaddressed to the respective union.Stacks of these form letters were placed byRespondents at the time clocks, in the smoking areas, and in the restrooms.Respond-ents' supervisors then solicited the employees during working hours to sign theseletters.Thus, at the time when Superintendent Benatar was interrogating Mrs. Riggsin his office about the meeting previously held by Vice President Brooks, as previouslyfound, he asked her, in the presence of her foreman, Mass. whether she had seen thewithdrawal letters, a copy of which he held in his hand.When she answered in theaffirmative, he told her that all the employees had to do was to sign them and sendthem in and that nobody would know anything about it extent those who had signedthe letters.Benataralso discussed the withdrawal letters with about 50 employees,e.g.,Fleming Manufacturing Company, Inc.,119 NLRB 452, and cases citedtherein. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividually, and told them that if they had signed a card and wanted to get out ofthe Union, they could sign one of the letters and send them in to the Union.Fore-man Trotter told all 11 employees under his supervision that withdrawal letters fromthe Union were in the office, and that if they had signed up for the Union and wantedto release themselves they could go to the office and sign these letters.ForemanHulsey told employee Bedwell that the Company was going to give everyone a chanceto get out of the Union and to get his card back.A stack of these form withdrawalletters was on Hulsey's desk and he told all the employees under his supervision thatthey could get out of the Union merely by signing these letters.In the light of the entire record considered as a whole, and particularly the con-temporaneous threats of economic reprisals for continued union activity and forselecting the Union as the collective-bargaining representative of the employees, Ifind that by preparing, distributing, and soliciting employee signatures to (the formwithdrawal letters from the Union) the Respondent Mead Atlanta Paper Company 10interfered with, restrained, and coerced the employees in the exercise of their statutoryrights in violation of Section 8 (a) (1) of the Act.11B.Discrimination in hire and tenure of employment1.Ted Moore(a)Moore's union activities and Respondents' knowledge thereofTed Moore was employed as a glue machine operator on the second shift in plantNo. I from February 1956 until his discharge on March 29, 1957.His immediateforeman was Roy Stone.About March 11, 1957, Moore signed a membership card in Local #527 of theCharging Union.During the month of March until the date of his discharge,Moore talked about the Union to the employees in his department, passed outunion authorization cards, and actively solicited employee signatures to these cards.Moore's union activities occurred during rest periods in the restroom and in thesmoking areas.He was successful in getting about 3 or 4unionauthorization cardssigned by employeesin hisdepartment.Moore's union activities came to the attention of his foreman, Roy Stone.Thus,early in March, Stone accused Moore of talking about the Union, stating that he hadheard that Moore had been talking about the Union in the smoking area.Mooredenied the charge.The day following the meetings of the groups of employees inSuperintendent Jakes' office, as previously found, Stone asked employee Bedwellifhe had heard anything about Moore working for the Union.When Bedwellreplied in the negative, Stone stated that he had heard that Moore was passing outunion cards in the restroom and that if he found that to be true, he was going tofire Moore.About a week before Moore's discharge, Stone told employee Campbellthat word had reached Stone about Moore passing out union cards in the bathroom,and asked Campbell if he saw Moore engaging in such activity.About a weekbeforeMoore's discharge, Stone again accused Moore of passing out union cardsin the restroom, a charge which Moore again denied.About 3 days after Moore'sdischarge, employee Campbell went to see Superintendent Jakes in the latter's office.Campbell told Jakes that he and Moore were very good friends, that Moore was forthe Union but that he (Campbell) had nothing to do with the Union, and asked ifhis close association with Moore would have any effect on Campbell's job.Knighttold Campbell that his job would not be in jeopardy as long as he did his work satis-factorily, that the Company knew for some time that Moore was for the Union andthat was the reason why General Superintendent Knight was watching Moore soclosely on the day of his discharge, and that Moore was discharged not only becauseof the Union but that his production was very low.1211As this conduct occurred after Respondent Atlanta Paper Company ceased operations,I find, in agreement with Respondents, that it is not liable in this respect.11 See, e g.,The Juvenile Manufacturing Company. Inc .117 NLRB 1513, 1536-1538 ;United States Rubber Company,115 NLRB 1707, 1710;The Jefferson Company, Inc,110NLRB 757, 771 ;The Sun Company of San Bernardino. California,103 NLRB 359 369-370;Poultry Enterprises, Inc,102 NLRB 211, 221-222, 225;Burlington Mills Corpo-ration,102 NLRB 252, 259, 260, 268;American Bottlino Company,99 NLRB 345 348-350;Charles R Krimm Lumber Company, et al, 97NLRB 1574, 1578, enfd 203 F. 2d194, 196 (C. A. 2) ; cf.Hazen & Jaeger Funeral Home,95 NLRB 1034, 1036.13 The findings with respect to Jakes' statements are based on the credible testimony ofCampbell, who was still in the Respondents' employ when he testified under subpena atthe hearing in this proceeding.Jakes denied having made these statements.He ad- I,-,.ATLANTA PAPER COMPANY139Upon the basis of the entire record, I am convinced and find that Respondentswere aware of Moore's union interest and activities.(b)The discharge of Moore an March 29, 1957Moore operated a Staude gluing machine on the shift from 4 p. in. to 1 a. in.,since he was employed in February 1956. This machine, which is about 40 to 45feet long and 5 to 6 feet wide, folds and glues carry-home cartons used by softdrink companies and known as "bottle Master Cartons."A crew of 6 employees,including the operator, works on a machine; 1 employee, called a score breaker,breaks the scores on the flat cardboard; another employee, called a feeder, feedsthe flat cardboards into the machine; 2 employees, called take-off men or girls,take the cartons off the machine after they have been folded and glued; and 1employee, called a packer, packs the carton into a large corrugated case.Themachine is electrically operated and can be stopped by pressing a button.Whenamachine jams, the cartons get folded up and back up in behind one another.When that happens, the machine has to be stopped and the jammed up cartonspulled out by hand. Jams are very frequent occurrences on these machines andare usually caused by cut-stock but sometimes by lack of varnish on the stock orby the poor condition of the machine. There is nothing that can be done to preventa jam caused by cut-stock.Moore gave the following version of the incident which led to his discharge onMarch 29, 1957, when his machine jammed: Moore was talking to Totherow, anemployee who worked on the day shift and who told Moore he had just beendischarged.During the conversation, Moore was standing near the end of themachine, next to the feeder, and was looking directly at the machine.While hewas talking, some cut-stock caused the machine to jam.Totherow helped Mooreclean out the jam.When the machine was started again, the feeder asked Mooreto clean out the gluepot.Moore then went to the back of the building to get thematerial to clean out the gluepot.When he returned and was cleaning out thegluepot,General Superintendent George Knight walked up and escorted Totherowaway.Knight returned in about 10 minutes and said to Moore, "Boy, you hadbetter not be talking to anyone else and let the machine jam and not watching themachine."Moore tried to tell Knight that he had been watching the machine butKnight would not listen.Knight said, "you had better not do that again; we willhave to fire you."Moore then saw Knight walk over and talk to Foreman RoyStone.Knight then returned and took Moore down to Personnel Director Pinkard'soffice.Knight told Pinkard that Moore had been talking to Totherow for aboutan hour and a half and was not watching his machine.Moore denied that he hadbeen talking that long and stated that he was watching his machine. Pinkard statedthat he would have to accept Knight's version and Moore was discharged.General Superintendent Knight's version of what occurred is as follows: OnFriday,March 29, the personnel division was holding a safety meeting with thenight shift supervision.Aware of this meeting, Knight was making a tour of theplant.When he came to the gluing department, he noticed, about 20 feet away,Moore and another boy, Totherow, standing and talking.He also noticed thatthe operator, Moore, had his back to the machine and to the feeder.He watchedthem talking for 2 or 3 minutes, when the machine jammed. The feeder pushedthe button and stopped the machine.Knight walked up to about 15 feet from themachine and saw Moore and Totherow begin pulling out the jam.Moore thenwent to get a piece of scrap metal to clean out the gluepot.Knight then went tothe telephone and called Pinkard to find out if Totherow was the boy who hadquit at 4 p. in.When Knight received confirmation in this respect, he returnedand watched the two boys finish cleaning the gluepot and start the machine upagain.By this time the machine had been down some 6 or 8 minutes. (On cross-examination, he testified that the machine was down about 10 minutes )Knightthen spoke to Totherow about whether he had been fired or had quit, and escortedhim to the personnel office to get this point straightened out.He then returnedmitted that shortly after Moore's discharge, Campbell came to his office "apparently dis-turbed" about what "we might think about his association" with Moore and that hewanted to know if he were likely to lose his job.He further admitted that Campbellmight have said that "we might have thought he was in" the Union tooProductionrecords introduced by Respondents show that Moore's production was in fact lower thanthat of the other glue machine operatorsUnder all the circumstances, and in and view offakes' other unlawful conduct previously described, I do not credit Jakes' denial in thisrespect. 140DECISIONS OF NATIONALLABOR RELATIONS BOARDto the gluing department and met Foreman Stone, who had returned from thesafetymeeting.He asked Stone for the name of the operator of machine #278,which was Moore's machine. Stone told him it was Ted Moore.Knight thenasked if Stone had an operator to operate that machine while he took Moore downto the personnel office.Moore said that he had.Knight then went over andaskedMoore if he did not know any better than to stand with his back to themachine and the feeder and allow the machine to jam up.Moore said he did notthink too much about it and shrugged his shoulders.Knight then stated that theyhad better go down and discuss it with Mr. Pinkard, the personnel director.Onthe way to the personnel office, Moore asked if he was going to be fired.Knightreplied that he did not know, that they would talk about it when they got to thepersonnel department and see what Pinkard thinks about it.After Knight toldPinkard what had happened, Pinkard asked Moore what he had to say.Moorestated that he had nothing to say and that he did not realize it was so bad.WhenMoore "didn't show any effort to correct his errors," he was discharged.Knightdenied telling Pinkard that Moore had been talking about an hour and a half.Moore, Knight, and Pinkard were the only persons present in the personneloffice.Yet, Respondents made no effort to corroborate Knight's version throughthe testimony of Pinkard.As the Supreme Court has held,13 "the failure underthe circumstances to call as witnesses those . . . who were in a position toknow.isitselfpersuasive that their testimony, if given, would have beenunfavorable" to the Respondents.Moreover, although Knight first testified thatbeforehe spoke to Moore, he had asked Stone if he had an operator to operateMoore's machine while he took Moore to the personnel office, he later testifiedthat the first time he entertained any thoughts of taking Moore to the personnelofficewasafterhe had spoken to Moore and as a result of Moore's attitude.Finally,Moore's version was corroborated in some respects by three other crediblewitnesses for the General Counsel.Thus, Campbell, who was still in Respondent'semploy when he gave the following testimony under subpena in this proceeding,at that time was the operator of the same kind of machine, one removed from butparallel to,Moore's machine.He saw Knight go up to the end of Moore's machineand just stand there, watching, while Moore and Totherow were talking.Moorewas looking at the machine when the jam occurred.Moore and Totherow cleanedout the jam.Moore then left the machine for a few minutes and then came backto clean out the gluepot.Knight then came over and went away with Totherow.He came back in about 5 minutes and started to talk to Moore.Knight then leftMoore and went back to talk to Foreman Stone. Then Knight returned to Mooreand left with him.Employees Nassie Robinson and Robert Willis, Jr., also testifiedunder subpena as witnesses for the General Counsel.Robinson was the takeoffgirl, andWillis, Jr., was the packer, on Moore's machine at the time in question.Both testified that Moore was facing the machine when he was talking to Totherow.Robinson also testified that it was Moore who discovered the jam.In view of the foregoing, and upon the basis of my observation of the demeanorof the witnesses, I credit the testimony of Moore and accept as true his versionof what occurred on March 29 to the extent that it conflicts with that of Knight.(c)Respondents' defenses and concluding findingsSuperintendent Knight testified that Moore was discharged because of the mannerin which he "worked his machine" on March 29, when it jammed, and his "carefreeattitude" in the personnel office in not making any attempt to correct his actions"toward making a better operator."He admitted that he had not decided todischarge Moore until he had displayed this alleged attitude in the personnel office.Yet, when asked if he would have discharged Moore if he had not displayed theattitudewhich Knight considered objectionable, Knight replied, "I do not know."On the other hand, the uncontradicted testimony shows that every day jams werea common and frequent occurrence on all the machines and that all the employees,including the operators, talked to other employees while at work.Yet, no com-pany representative ever mentioned this to the employees, let alone reprimandedthem for it. Indeed, Campbell, who was still employed by Respondents, testifiedthat it once took him as much as 25 minutes to clean out a jam. As previouslyfound,Moore was facing his machine on the day in question, and his jam wascleaned up within 10 minutes.Moore tried to explain that he was watching hismachine, but Knight would not listen.After reprimanding Moore, Knight talkedto Foreman Stone and then escorted Moore to the personnel office where Mooredenied the charges that he had not been watching his machine and had been talking13 InterstateCircuit, Inc. v. U 8,306 U. S. 208, 226. ATLANTA PAPER COMPANY141as long as Knight claimed.Yet, at the hearing in this proceeding, Knight testifiedthat he had observed Moore talking only 2 or 3 minutes when the jam occurred.Respondents also point to a check-cashing incident, which occurred a week earlier,as having a bearing on Moore's discharge.The record shows that it was a long-standing and common practice for the employees to cash their paychecks duringworking hours in the lobby of the building.About a week before Moore's discharge,Foreman Stone met Moore and two other operators as they were returning to workafter cashing their checks.Stone stated that they ought to know better than to goat the same time and that he did not want it to happen again. The other- two op-erators stated that they would not do it again; Moore did not say anything.However,Knight definitely did not mention this incident as having any bearing on Moore'sdischarge, and when Foreman Stone was asked whether the check-cashing incidentwas one of the reasons for Moore's discharge, he testified, "No, sir, I wouldn'tthink so."Respondents also introduced a compilation of the production records of Mooreand other machine operators during the first 3 months of 1957, which records showMoore's production to be the lowest among the operators.Moreover, SuperintendentJakes told employee Campbell, about 3 days after Moore's discharge, that Moorewas discharged, not only because of his union activities, but that his productionwas poor.However, after persistent cross-examination by the General Counsel onthe question of whether Moore's production had anything to do with his discharge,Knight, after some reluctance, finally admitted that "it did not."The record shows, as previously found, that Respondents were vigorously opposedto having a union in the plant as the collective-bargaining representative of the em-ployees and engaged in flagrant and extensive unfair labor practices in an effort toprevent it.Respondents had threatened the employees with reprisals, including dis-charge, for "messing around" with the Union, talking about the Union, or continuedactivity on behalf of the Union.Moore was continuously active on behalf of theUnion and passed out union cards in the restroom and the smoking area, as previouslyfound.Reports of Moore's union activities came to Stone's attention. Stone thenmade repeated efforts to verify these reports, and on one occasion threatened todischargeMoore if Stone found the reports to be true. Finally, a few days afterMoore's discharge, Superintendent Jakes admitted to employee Campbell that theCompany was aware of Moore's union activities, that that was why SuperintendentKnight was watching him so closely on the day of his discharge, and that Moore'sunion activities was a motivating cause for his discharge. Significantly revealing inthis respect is Campbell's apprehension about his job because of his close associationwithMoore and the need he felt for informing Jakes that, while Moore was forthe Union, he (Campbell) was not.Upon the basis of the entire record considered as a whole, .I am convinced andfind that Respondents seized upon the incident of March 29 as a protectionagainstMoore's discharge, the real and dominant motive of, the moving cause for,which was Moore's continued union activities.By discharging and refusing to re-instate Ted Moore because of his union activities, the Respondents have discriminatedin regard to his hire and tenure of employment, thereby discouraging membershipin the Union in violation of Section 8 (a) (3) and (1) of the Act.2. John E. WilliamsWilliams was employed from March 1955, until his termination on April 23, 1957,at which time he was a feeder on a slotter machine on the first shift in the cuttingdepartment of the corrugating department.His foreman was Joe Connor. Ben W.Sikes was the superintendent of the corrugating department, in charge of coordinatingsales orders with the planning, scheduling, and running of the plant. Shortly beforeWilliams' termination, there was a decline in orders which necessitated a layoff ofsome employees.After studying the type of orders to be run, Sikes decided thatthe most feasible place to make the layoffs was in the cutting department, supervisedby Connor. Sikes thereupon discussed the matter with Connor.The factors ofdependability and performance were the criteria considered by them in selecting theemployees for layoff.They jointly agreed upon a list of four employees, whoseabsentee records they then checked in the personnel office.Williams was selectedas 1 of the 2 employees to be laid off because of his bad absentee record and hiswork performance not being up to the desired standard.The foregoing reflects the testimony of Sikes and Connor. In support of thiscontention, Respondents introduced- a study of the absentee records of all thoseemployed in the cutting department at that time.This study shows that during the3-month period of February, March, and April 1957, the average of absences peremployee in this department was 2.17 days, that Williams was absent 12 days, and 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatWilliams had the highest number bf absences of all the employees in thedepartment.To counter the foregoing, the General Counsel adduced evidence to'the effect thatmany of Williams' absences had been excused.However,it isnot the Respondents'position that Williams was selected because of a bad record ofunexcusedabsences,but because of a bad absentee record, whether excused or unexcused.The GeneralCounsel also points to the fact that at the time of his termination Williams wasmerely told by Personnel Director Pinkard about being absent too much, althoughConnor and Sikes had long been aware of the manner in which Williams performedhis work.Williams, however, did not deny conducting himself in the manner whichConnor and Sikes regarded as not being up to their desired standard.14That suchconduct had been tolerated and was not regarded as a sufficient cause for discharge,does not negative the fact of its consideration when the need for a layoff arose.Andthe General Counsel does not dispute the necessity for an economic layoff.Williams' sole union activity consisted of signing a union card and attending oneunion meeting, both events occurring early in March.About April 12, ForemanConnor asked Williams if he had the union cards which were mailed to his home.Williams promised to bring them to Connor but failed to keep his promise. Connoralso asked Williams, about a week before his termination, if he were not "messed upin the Union."When Williams answered in the negative, Connor stated, "Oh yesyou are."While the foregoing, considered in the context of Respondents' other unfair laborpractices, previously found, casts some suspicion on the reasons asserted by theRespondents for Williams' termination, I nevertheless am not convinced that, inbalance, the General Counsel has sustained the burden of proving that Williams'termination was discriminatorily motivated. I will accordingly recommend that thecomplaint be dismissed in this respect.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring inconnection with the operations of the Respondents described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYAs previously found, the Respondent Atlanta Paper Company ceased operationsabout May 6, 1957.Under all the circumstances, and particularly in view of thefact that the individuals involved in the commission of the unfair labor practices areall employed by Respondent Mead Atlanta Paper Company, thealter egochargedwith the responsibility for remedying the unfair labor practices,15 I believe that thepolicies of the Act will be adequately effectuated by directing the RecommendedOrder onlyagainst RespondentMead Atlanta Paper Company.Having found that Respondents have engaged in certain unfair labor practices,Iwill recommend that Respondent Mead Atlanta Paper Company cease and desisttherefrom and take certain affirmative action to effectuate the policies of the Act.Having found that Ted Moore was discriminated with regard to his hire andtenure of employment, I will recommend that Respondent Mead Atlanta PaperCompany offer to him immediate and full reinstatement to his former or a substan-tially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings he may have suffered byreason of the discrimination against him, by payment to him a sum of moneyequal to that which he normally would have earned as wages from the date ofhis discharge to the date of Respondent's offer of reinstatement, less his net earningsduring said period.Said loss of pay shall be computed on a quarterly basis inthe manner established by the Board in F.W. Woolworth Company,90 NLRB 289,291-294.I will also recommend that the above-named Respondent make availableto the Board,,upon request, payroll and other records to facilitate the determinationof the amounts due under this 'recommended remedy.The unfair labor practices committed by Respondents are of a character whichstrike at the roots of employee rights safeguarded by the Act.As these unfairlabor practices are persuasively related to other unfair labor practices proscribed14The chief complaint against Williams was that every time his machine was not oper-ating, he would go to the smoking area and would not pitch in and clean up around hismachine.11 See cases cited in footnote 3,supra. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 143by theAct, adangerof their commission in the future is to be anticipated from thepast conduct.The preventive purposes of theAct will bethwarted unless theremedial order is coextensive with the threat.In order therefore to make effectivethe interdependent guaranties of Section7 of the Actand to prevent a recurrenceof unfair labor practices,Iwill recommend that the Respondent MeadAtlantaPaper Companycease and desist from infringing in any manner upon the rightsguaranteed employees by Section7 of the Act.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of TedMoore, therebydiscouraging membership,in Atlanta Printing Specialties and PaperProductsUnion #527, International Printing Pressmen and Assistants'Union ofNorth America, AFL-CIO,Respondents have engaged in and are engaging inunfairlaborpractices within the meaning of Section 8(a) (3) ofthe Act.2.By the foregoing conduct, by interrogating employees concerning their ownand otheremployees'union membership,interests,and activities,by threateningemployees with discharge,the closingof theplant and the withdrawal of existingemployee benefits in the event of continued unionactivityor the selection of aunion as their collective-bargaining representative,and by preparing,distributing,and soliciting employee signatures to, form letters revoking the employees' unionmembership and authorizationfor theUnion to represent them,16 the Respondentshave interfered with, restrained,and coerced the employees in the exercise of rightsguaranteed in Section7 of the Act and therebyhave engaged in and are engagingin unfair labor practices within the meaning of Section8 (a) (1) of the Act.3.The aforesaidunfairlaborpractices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.4.TheRespondentshavenot engaged in unfair labor practices by dischargingJohn E. Williams.[Recommendations omitted from publication.]16 This applies only,to Respondent Mead Atlanta Paper Company.International Brotherhood of Electrical Workers,AFL-CIO, andInternationalBrotherhood,ofElectrical-Workers, Local 5,AFL-CIO [Franklin Electric Construction Company and Util-ities Line Construction Company, Inc.]andSherman T. Rock.Case No. 6-CC-145. July 24, 1958DECISION AND ORDEROn January 31, 1958, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent International Brotherhood of ElectricalWorkers,Local 5, AFL-CIO, had, and that the Respondent InternationalBrotherhood of Electrical Workers, AFL-CIO, had not, engaged incertain unfair labor practices and recommending that the Respond-ent Local cease and desist from the unfair labor practices found andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached-hereto.Thereafter the General Counsel andthe Respondent Local filed exceptions to the Intermediate Report andbriefs in support thereof.The Respondent International filed a briefin support of that part of the Intermediate Report which found nounfair labor practices by the Respondent International.121 NLRB No. 26.